NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0455n.06

                                          No. 11-2198

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

JEFFREY R. BURNETT,                                         )                          FILED
                                                            )                     May 01, 2012
       Plaintiff-Appellant,                                 )
                                                            )               LEONARD GREEN, Clerk
v.                                                          )
                                                            )
SAULT STE. MARIE POLICE DEPARTMENT,                         )   ON APPEAL FROM THE
named as Sault Ste. Marie, MI. City Police Dept.;           )   UNITED STATES DISTRICT
UNKNOWN PARTY #1, Chief of the Sault Ste.                   )   COURT FOR THE WESTERN
Marie City Police Department; UNKNOWN                       )   DISTRICT OF MICHIGAN
PARTIES #1, all staff of the Sault Ste. Marie City          )
Police Department; UNKNOWN PARTY #2, Lake                   )
Superior State University President; UNKNOWN                )
PARTIES #2, Librarians of Lake Superior State               )
University; UNKNOWN PARTIES #3, All Library                 )
Staff of Lake Superior State University; UNKNOWN            )
PARTIES #4, Student Library Staff of Lake Superior          )
State University,                                           )
                                                            )
       Defendants-Appellees.                                )



       Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Jeffrey R. Burnett, a pro se Michigan resident, appeals the dismissal of his

civil rights complaint, construed as having been filed under 42 U.S.C. § 1983 and the Americans

with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.

       Burnett alleges that he visited the Lake Superior State University library on March 20, 2010,

to e-mail a picture of his driver’s license in an effort to reset the password to a website that he



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 11-2198
                                                -2-

owned. A Sault Ste. Marie police officer asked to see Burnett’s camera and, after looking at pictures

on it, seized the camera and asked Burnett to go with him to the police station. The police car’s

backseat was allegedly not handicapped-accessible. Burnett stated that he suffered excruciating pain

and injury from riding in the vehicle as a result of a spinal condition from which Burnett suffered.

The officer also informed Burnett that the University had banned Burnett from the library. Burnett

filed his civil rights complaint raising several general claims and requesting a jury trial, over

$250,000 in damages, the return of his camera, and to be granted permission to use the library again.

        A magistrate judge issued a report and recommendation construing Burnett’s allegations as

section 1983 and ADA claims and concluding that Burnett failed to state a viable claim. Burnett

filed objections to that report in which he primarily made various inflammatory statements against

the district and magistrate judges. The district court overruled the objections, adopted the magistrate

judge’s report, and dismissed the case.

        On appeal, Burnett argues that: (1) the University was not in compliance with the ADA; (2)

the defendants waived any applicable immunity; (3) the police violated his Fourth Amendment

rights; (4) the police vehicle was not handicapped-accessible; and (5) he was inappropriately denied

counsel in the district court. Burnett has filed a motion seeking to disqualify the district court judge

and magistrate judge in this case.

        We review de novo a district court’s judgment dismissing a complaint for failure to state a

claim pursuant to 28 U.S.C. 1915(e)(2)(B)(ii). Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010).

Burnett has waived review of almost all of his claims because he failed to make specific objections

to the magistrate judge’s report. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); Willis v.

Sullivan, 931 F.2d 390, 401 (6th Cir. 1991). Instead, his objections were almost exclusively

criticisms and defamatory comments directed at various judges.
                                            No. 11-2198
                                                -3-

         Even construing Burnett’s objections liberally, the only issue he may have preserved is his

ADA claim. To establish a claim of intentional discrimination under the ADA, a plaintiff must show

that: (1) he has a disability; (2) he otherwise qualified for the service involved; (3) he was being

denied a benefit because of his disability; and (4) the discrimination was intentionally directed

towards him. Tucker v. Tennessee, 539 F.3d 526, 532 (6th Cir. 2008).

         Burnett’s allegations do not meet this standard. He failed to explain in his complaint how

the police vehicle was not handicapped-accessible. He did not explain how his pain derived from

the vehicle’s deficiencies, what the deficiencies actually were, or how they could be remedied. He

also failed to allege any facts showing that he was intentionally discriminated against. Id. Finally,

Burnett did not allege that he in any way made the officer aware of the problem so that an

accommodation could be provided. See id. at 540. Therefore, the district court did not err in

dismissing Burnett’s ADA claim.

         Burnett also argues that he was denied representation before the district court. The

appointment of counsel in a civil action is not a constitutional right and it is justified only in

exceptional circumstances. Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993).

         Finally, Burnett asserts that the district court should have granted his motion seeking to

disqualify the district court judge and magistrate judge. An order denying disqualification is

reviewed for an abuse of discretion. See Reed v. Rhodes, 179 F.3d 453, 467 n.1 (6th Cir. 1999).

Unfavorable rulings by a district court judge are not sufficient to infer bias, and this court is not

convinced that the district court abused its discretion in denying the motion for disqualification. See

Liteky v. United States, 510 U.S. 540, 555-56 (1994); Woodruff v. Tomlin, 593 F.2d 33, 44 (6th Cir.

1979).

         We deny the disqualification motion and affirm the district court’s judgment.